DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/24/2019 and 10/22/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 7, line 4, “aluminium” should instead be “aluminum”
Appropriate correction is required.

Drawings
The drawings are objected to because Figure 9 appears to show multiple views of a shoulder portion of the container and should be labelled as separate figures similar to the labelling of Figures 7a, 7b, 8a, 8b. Further, the “Brief Description of the Drawings” portion of the specification and Page 28, lines 13-19 should reflect the proper figure numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
-Claim 1, lines 5-6, “the entirety” should instead be “an entirety”.
-Claim 1, lines 16-17 recite “to form at least twice the volume of the unfilled pre-form container”, however, this would be better recited as “to form an internal volume that is at least twice the internal volume of the unfilled pre-form container”.
-Claim 1, lines 24-25, “before filling, the empty container is stationary or dynamically flushed, in its pre-form state” should instead be recited as “before filling, the unfilled pre-form container is stationary or dynamically flushed”.
-Claim 1, line 26 “the filling procedure” should instead be “the filling”.
-Claim 1, line 25, the comma in “flushed,” should be omitted. 

-Claims 2-15 each begin with the recitation “A method”, however, these claims appear to be dependent claims referring to a previously claimed method and therefore should instead begin with “The method”.
-Claim 5, line 2, “a base area” should instead be recited as “the base area”.
-Claims 3 and 7 recite “filling procedure” should instead be recited as just “filling”.
-Claim 7, line 6, “half this speed” should instead be recited as “half the pre-set speed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 18-23 recite “wherein during the method… being held during the method by both holding devices” this limitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to further claim a method step of holding the container. The manner in which this limitation is recited introduces 
Further regarding Claim 1, lines 24-27 recite “before filling, the empty container is stationary or dynamically flushed, in its pre-form state… wherein subsequently after flushing the filling procedure takes place”. This limitation renders the claim further indefinite for multiple reasons. First, it is unclear if Applicant is attempting to claim a further method step and therefore it is unclear as to how this limitation further limits the claimed method. Second, “the empty container is stationary or dynamically flushed” appears to provide an alternative limitation of the container being stationary or flushed dynamically, however, subsequently the limitation recites “after flushing” and therefore appearing to require a flushing of sorts. It would appear that “stationary” is referring to an alternative type of flushing but this is unclear in view of the manner in which it is claimed. 
Again, regarding Claim 1, lines 28-29 recite “wherein the second holding device is inserted into the container from the shoulder of the container”. This limitation renders the claim further indefinite as it is unclear as to how an object (i.e. holding device) can be inserted into a container from a shoulder thereof. Further, it is unclear if Applicant is attempting to claim a step of inserting or if this limitation is attempting to further limit a previously recited method step. 
Claim 1 further recites on lines 31-34 “the first holding device supports the base so that the second holding device is held stationary and the first holding device is moved in this case downwards so that in this case a filling system itself remains stationary, and further wherein the apparatus is arranged on a rotatable carrier.” This limitation renders Claim 1 indefinite as again, it is unclear if this recitation is attempting to claim further method steps (i.e. moving the first holding device, arranging the apparatus, etc.). Further, the recitations of “in this case” raise the question as to whether or not the recited arrangement is optional or an alternative however, no other alternative limitations appear to be present. Also, this limitation recites “the apparatus” which lacks antecedent basis within the claim and therefore renders the claim even further indefinite. 
In general, it must be noted that the manner in which Claim 1 is drafted, only two method steps are clearly being claimed (“providing” and “expanding”) and the remainder of the claim renders the claim indefinite as it is unclear as to what further method steps are attempting to be further included in the method and/or it is unclear as to how the recitations further limit the previously recited steps. 
Regarding Claim 2, lines 1-3 recite “the entire apparatus has a reservoir, such as for example a filling boiler”. This limitation renders the claim indefinite as “the entire apparatus” lacks antecedent basis within the claim and therefore it is unclear as to what “the entire” apparatus is attempting to encompass. Further the language “such as for example” renders it unclear as to whether or not the following recitation is attempting to be positively claimed or if it is merely an optional limitation. 
Regarding Claim 3, the claim recites “the container has been expanded by an expansion procedure before the filling procedure”, however this limitation appears to contradict the corresponding “expanding” step of Claim 1. Specifically, Claim 1, lines 13-15 recite “expanding the internal volume… while filling the expanding container”. Therefore, this renders the scope of claim 3 unclear as it is unclear if Applicant is referring to a different expansion procedure or the same expanding as defined in Claim 1. It is also noted that the claim is not drafted in a traditional method step format (i.e. “expanding” and therefore it is unclear if Applicant is attempting to include a further method step. 
Regarding Claim 6, line 2 recites “a continuous folding edge”, however, it is unclear as to what Applicant is attempting to encompass by the term “continuous” and how the edge can be viewed as “continuous”. Therefore, this limitation renders the claim indefinite. 
Claims 4, 5, and 7-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined as indefinite above.
Given the extend of the 112 rejections outlined above, while the Examiner might speculate as to what is meant by the claim language, the uncertainty provides no proper basis for making the comparison between that which is claimed and the prior art. 
However, although rejections under 35 U.S.C. § 103 should not be based upon considerable speculation as to the meaning of terms employed and assumptions as to the scope of the claims (see In re Steele, 134 USPQ 292.), in an effort to expedite prosecution, the Examiner attempted to give the claims the broadest reasonable interpretation in light of the specification and compared such interpretation to the closest prior art as outlined below.
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furukawa (US Patent 5,518,046), in view of Robbins III (US Patent 5,226,551-cited in IDS) and in further view of Franz (US Patent 3,973,603-cited in IDS).
Regarding Claim 1, Furukawa discloses a method of filling a container (102; Figure 4) with a volume of liquid, wherein the container (102) is filled by way of an aperture (104) of the container (102), comprising: 
providing an unfilled pre-form container (102; Figure 5) which is at least partially compressed (see Figure 5; Col 5, lines 17-21 and Col 6, lines 44-52), whereby to reduce an internal volume of the container (i.e. Col 6, lines 7-11 and 44-52); and 
expanding the internal volume of the pre-form container (102) by moving the aperture away from a base (106) of the pre-form container (102) while filling the expanding container (102) with a volume of liquid (see Col 7, lines 1-11), to form approximately twice the volume of the unfilled pre-form container (102; see Col 6, lines 7-11 disclose the internal volume of collapsed container is 47% less than the expanded internal volume), 
wherein during the method the container (102) is arranged in between a first holding device (i.e. base of table 6) for holding a base area (106) of the container (102) as well as a second holding device (chuck means 22; Figure 5) for holding an aperture  area (via 101) of the container (102; Col 6, lines 37-40 and lines 55-61, note that the container is held between the table support surface 6 and the chuck 22 throughout operation), and being held during the method by both holding devices (note that the chuck 22 is clearly disclosed as holding the container during operation and it is reasonable to assume that the container must be held to some degree, vertically, by the support surface of the table 6 upon entry at the “feed-in station S1” and after being filled), wherein before filling, the empty container (102; Figure 5) is stationary or dynamically flushed (note 112 rejections above- see Col. 6, lines 47-52 discloses the collapsing and hence, the container must be flushed to some extent to allow for such collapsing), in its pre-form state (i.e. prior to filling) and wherein subsequently after flushing the filling procedure takes place (see Col. 6, lines 47-52), and further 
wherein the second holding device (22) is held stationary with a filling station (10) while the filling takes place (see Col 6, line 65 through Col 7, line 11 which discloses suspending the container as it is filled therefore reasonably implying that the chuck 22 and filling station is stationary as the filling and expanding takes place), and further
wherein the apparatus (see 112 rejections; note “the apparatus” without further claimed details is being viewed as any one or combination of the filling station “10”, chuck “22”, and surface of the table 6) is arranged on a rotatable carrier (table 6; note that the holding devices (22 and upper surface of table 6) are clearly “on” the rotatable carrier and further the filling station is arranged to engage, to some degree, on the rotatable carrier/index table 6; see Figures 1-2 and Col 6, lines 27-39). 
Note: it must be further mentioned that if “the apparatus” is referring to a filling system or filling head and the filling station “10” cannot be interpreted as “arranged on” the rotatable carrier, in which Examiner does not concede to, it must be mentioned that mounting filling heads on a rotary turret/carrier is known in the art of filling containers, as exemplified by Franz (see below) and it would have been obvious to one of ordinary skill in the art to have incorporated several filling heads onto the rotatable carrier of Furukawa such that multiple containers can be filled simultaneously as they are rotated. 
However, Furukawa fails to explicitly disclose the unfilled pre-form container being folded on itself so that the entirety of the aperture of the container lies radially inward and vertically between a folding edge and a base of the compressed pre-form container whereupon the pre-form container is adapted to be stacked onto and partially within another unfilled at least partially compressed pre-form container, wherein when expanded the internal volume formed is at least twice the internal volume of when the container is in the compressed/collapsed state and further fails to disclose the second holding device (22) being inserted into the -39-container from the shoulder of the container and the first holding device (table 6) supports the base (106) so that the second holding device is held stationary and the first holding device is moved in this case downwards.
First attention can be brought to the teachings of Robbins III which includes a further method of forming a compressed and collapsed folded container (10; Figures 1-2) wherein in the collapsed container (10) is folded on itself so that the entirety of the aperture (20) of the container (10) lies radially inward and vertically between a folding edge (lip 40) and a base (14) of the compressed container (10) whereupon the compressed container (10) is adapted to be stacked onto and partially within another unfilled at least partially compressed container (10; Col 6, lines 15-24; note that it can be reasonably assumed that the “nesting” that is referring to would include the containers being fit within one another in the collapsed/compressed state or at least able to be nested/stacked as claimed as it is noted that the portion 26 is larger in diameter than the base 14 and therefore if the aperture is recessed as claimed, a similar collapsed container can fit, at least to some extent, within one another).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the containers of Furukawa such that the container can be collapsed as taught by Robbins III. By modifying the containers of Furukawa in this manner, the containers in their compressed configuration can be efficiently stacked and/or nested for shipment and storage as taught by Robbins III (see Col 6, lines 22-24).
Note: that given the modification above, the second holding device/chuck (22) would have to be inserted into a folded portion/shoulder of the -39-container in order to hold the container. 
Further it is noted that although Furukawa discloses expanding the internal volume to approximately twice that of the unfilled compressed container (102; see Col 6, lines 7-11), Furukawa does not disclose the expansion forming at least twice the internal volume. However, it can be assumed that the container of Robbins III discloses such a difference in volume between the expanded and compressed container and therefore, when incorporated into Furukawa, the claimed limitation would be disclosed by the combination. Alternatively, assuming arguendo that the combination does not disclose this feature, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the construction of the container such that the internal volume can be expanded to at least twice the internal volume of the compressed container because Applicant has not disclosed that the specific expansion amount provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the configuration of Furukawa, as modified by Robbins III, because the compressed containers can still be stacked and stored with minimal space requirement. Therefore, it would have been an obvious matter of design choice to further modify Furukawa to obtain the invention as specified in the claim. Further decreasing the internal volumes of the compressed containers also leads to further special consumption for storage and/or shipping.

Further attention can be brought to the teachings of Franz. Franz teaches another filling system (Figure 1) and method for filling a container (10) wherein the filling system comprises a holding system comprising a first holding device (12) for holding a base of the container (10) and a filling head (22) for engaging an aperture area of the container (10) , wherein the first holding device (12) supports the base so that the filling head (22) can be held stationary and the first holding device (12) is moved in vertical direction including a downward motion (Col 3, lines 30-33 and Col 4, lines 5-16 and lines 33-36).
Utilizing lower holding devices in filing systems is known across the art as exemplified by Franz. It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified Furukawa by modifying the first holding device/table to include a first holding device that is moveable as taught by Franz. By incorporating a vertically movable first/lower holding device as taught by Franz into Furukawa, the containers can be automatically raised and lowered into the chuck/second holding device and filling head of the filling station while rotating and further ensure alignment thereof. 

Regarding Claim 2, Furukawa, as modified, discloses the entire apparatus has a reservoir (16), such as for example a filling boiler (16; note that tank 16 can be utilized as a boiler), which supplies the apparatus in this case with the filling material by way of a connecting line (20; Figure 1), wherein this carrier (6) is made circular or in the form of a filling wheel respectively (see Figures 1-3).  

Regarding Claim 3, Furukawa, as modified, discloses the container (10) has been expanded by an expansion procedure (i.e. blow-moulding) before the filling (Col 6, lines 45-48; note 112 rejections).  

Regarding Claim 4, Furukawa, as modified, discloses the container (10) is expanded by a filling pressure during the filling (Col 6, line 65 through Col 7, line 11).  

Regarding Claim 5, Furukawa, as modified, discloses a distance between a base area (bottom of 106) and the aperture (104) of the container (102) varies during the filling (note that in order to expand as disclosed, the distance will vary).  

Regarding Claim 6, Furukawa, as modified, discloses the container (102) has a continuous folding edge (see 32, 34, 40, etc. of Robbins III- Figure 2).  

Regarding Claim 7, Furukawa, as modified, discloses during the filling the aperture (104) of the container (102) is moved away from the base area (106) of the container at a pre-set speed (based on filling speed) at least for a time and at the same time the folding edge (of Robbins III) is moved away from the base area at a speed which is half the pre-set speed (note with the folded configuration as taught by Robbins III, the speeds must reach this relationship at some point during expansion).  

Regarding Claim 15, Furukawa, as modified, discloses the expanded container (note 112 rejections; i.e. after blow-moulding; Col 6, lines 45-48) is compressed, and in particular folded, in such a way that the internal volume thereof is reduced (see Col 6, lines 45-52 of Furukawa and Col 6, lines 15-24 of Robbins III).

Claims 8-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furukawa (US Patent 5,518,046), in view of Robbins III (US Patent 5,226,551 cited in IDS) and Franz (US Patent 3,973,603-cited in IDS), and in further view of Tsao (US Patent 5,207,250-cited in IDS).
Regarding Claims 8-14, Furukawa, as modified, discloses essentially all elements of the claimed invention including a filling element (10) but fails to explicitly disclose the filling element is locked with respect to the aperture during the filling.   
Tsao teaches a similar collapsible container (11; Figure 1) and a system (Figure 4) for filling the container wherein a filling tube/element (32) is attached/locked to the spout (21) of the container (11) via threads (23; Col 2, lines 54-66).
Securing/locking a spout/opening of a container to a nozzle or support of a filling element is well known in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the invention of Furukawa by modifying the filler element such that it can be locked with the aperture of the container via a threaded engagement as taught by Tsao. By modifying Furukawa in this manner, the risk of spillage can be reduced and further, the risk of air getting into the package can be reduced as taught by Tsao (Col 2, lines 62-66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Py (US Patent 9,573,741) discloses a collapsible container which can be expanded when filled.
-Uhlig (US Patent 4,079,111) discloses a folded container (10a; Figures 1-6) expanded by filling and held by first and second holding devices. 
-Borah (US Patent 2,804,242) discloses a foldable container.
-Riesenberg (US Patent 3,461,923) and Fechheimer (US Patent 2,660,358) discloses movable second holding device in a rotary filling system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/12/2021